Citation Nr: 1212595	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  06-31 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee patellofemoral chondromalacia with degenerative findings.

2.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

3.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral chondromalacia with degenerative findings.

4.  Entitlement to an increased initial disability rating for chronic tension headaches, which are evaluated as 30 percent disabling, prior to September 30, 2010, and in excess of 50 percent thereafter.

5.  Entitlement to an initial disability rating in excess of 50 percent for adjustment disorder with mixed anxiety and depressed mood.

6.  Entitlement to an initial disability rating in excess of 30 percent for gastroesophageal reflux disease.

7.  Entitlement to a total rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and November 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2010, the Veteran and his spouse presented testimony before a Veterans Law Judge at the RO.  A transcript of the hearing is in the claims file.

In August 2010, the Board remanded the claims for additional development and adjudicative action.  In a June 2011 rating decision, the RO did the following: (1) granted service connection for left knee degenerative joint disease; (2) granted service connection for vertigo; (3) granted service connection for carpal tunnel syndrome of the left wrist; and (4) granted an increased rating for chronic tension headaches from 30 percent to 50 percent, effective September 30, 2010.  

As to the awards of service connection for the left knee, vertigo, and carpal tunnel syndrome of the left wrist, these issues are no longer part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

The case has been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As mentioned in the Introduction, the Appellant testified at a Board hearing in April 2010.  However, the Veterans Law Judge who conducted this hearing is no longer employed at the Board.  Under VA regulations, a claimant is entitled to have final determination of his or her claim made by the Board member who conducted a hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, correspondence was sent to the Appellant in February 2012 to determine whether he desired a new hearing in this case.  The Board received a response from the Veteran in March 2012, wherein he indicated he wanted to have another hearing before a Veterans Law Judge at the RO (i.e., "Travel Board hearing").  Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a) (2011).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate steps in order to schedule the Appellant for a personal hearing with a Veterans Law Judge of the Board in accordance with his request. The Appellant should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

